DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 1/12/2022.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claims 1-22 are subject to examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight et al. U.S. Patent Publication # 2015/0074765 (hereinafter Haight) in view of Tung et al. U.S. Patent Publication # 2016/0180311 (hereinafter Tung) further in view of Wipf et al. U.S. Patent # 10,922,414 (hereinafter Wipf)
With respect to claim 1, Haight teaches a method comprising: 
-determining, by a management server (i.e. POS server) a configuration setting corresponding to a device component associated with a remote client device (i.e. each of device profile includes settings portions for mapping a device identifier to settings and configuration information for use by the device. The POS parameters including configuration settings can also be customized ) (Paragraph 37-38)

-generating, by the management server (i.e. POS server) configuration information (i.e. profile) including a mapping of the configuration setting to the dynamic configuration value (i.e. register IDs wherein related device and register IDs are made available to the POS interface server through storage into device profile such storage into mappings portion of device profiles) (Paragraph 39-40, 47-48)
-receiving, by the management server (i.e. POS server), a configuration information request including an identifier associated with the remote client device (i.e. request to add or request to change profile device for device is received for the registered including the device identifier, sales terminal ID) (Paragraph 36-37, 49-51); and 
-sending, by the management server, the configuration information to a configuration device (Paragraph 45-46).
Although Haight teaches configuration value (i.e. register IDs) which does not explicitly state dynamic, Tung explicitly shows dynamic configuration value (i.e. specific time range which is dynamic value ) wherein receiving from an administrator device (i.e. operator)(Paragraph 45), a dynamic configuration value (i.e. specific time range which is dynamic value) for the configuration setting (i.e. configuration setting)(Paragraph 44, 48, 49); generating configuration information including mapping of the configuration setting to the dynamic configuration value (i.e. menu configuration information may specify that only POS items of the POS data that are within specific time range to be included)(Paragraph 44); sending the configuration information to a configuration device (Paragraph 45, 54-57).  It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to implement Tung’s teaching in Haight’s teaching to come up with having dynamic configuration value 
Examiner would like to point out that Haight teaches administrator for the POS server (Paragraph 37-38) but does not explicitly state that administrator using a specific administrator device  and sending by the management server, the configuration information to the administrator device, wherein the configuration information is configured to be provided to the remote client device by the administrator device. 
	Wipf teaches administrator device (column 5 lines 40-44) receiving by the management server (i.e. build system which is a headless server operated over the network by another device such as an admin device)(column 7 lines 15-17) and from an administrator device (column 9 lines 24-29), a dynamic configuration value (i.e. modification information based on POS device identifier) for the configuration setting (i.e. modification data/information)  via a configuration management service at the management server (i.e. administrator device send POS device identifier to the build system which is a headless server)(column 9 lines 24-29); sending by the management server, the configuration information to the administrator device, wherein the configuration information is configured to be provided to the remote client device by the administrator device (i.e. administrator sending POS device identifier, and based on the POS identifier, the build environment obtains a build image and applies the build image to the POS device.  The POS device boots from the build image and the build system can provide a user interface for administrators to control and monitor the build process which is scheduled deployment of software packages to the device(column 6 lines 30-33).  Furthermore, Wipf teaches determining by a management server a configuration setting (i.e. build system along with build environment facilitates the deployment of software packets to computing devices (column 5 lines 18-24); generating by the management server, configuration information including  a mapping of the configuration setting associated with the remote 
With respect to claim 2, Haight, Tung and Wipf teaches the method of claim 1, but Tung further teaches further comprising: receiving, from the administrator device via the configuration management service, a configuration variable assignment including a variable identifier (i.e. which food or drink item which essentially is POS items) and a variable value (i.e. specific time range), wherein the dynamic configuration value includes the variable value (i.e. specific time range) (Paragraph 44, 48, 56-58).
With respect to claim 3, Haight, Tung and Wipf teaches the method of claim 1, but Haight further teaches wherein the dynamic configuration value configures the remote client device to: disable or limit a physical interface of the remote client device based upon a connectivity of the remote client device to a device peripheral; or disable or limit an application installed on the remote client device based upon the connectivity of the remote client device to the device peripheral (i.e. based on heartbeat signal or lost connection, triggering device removal request)(Paragraph 51-52)

With respect to claim 5, Haight, Tung and Wipf teaches the method of claim 1, but Haight further teaches wherein generating the configuration information comprises: determining an expected type of the configuration setting (i.e. device profile used based on the type of device and the device profile includes device ID) (Paragraph 40); and validating the dynamic configuration value based on the expected type (Paragraph 45-46).
With respect to claim 6, Haight, Tung and Wipf teaches the method of claim 1, but Haight further teaches wherein sending the configuration information to the administrator device comprises: generating a readable identifier based on the configuration information (i.e. unique identifier is sent by the thin client device along with user login information entered by the use of the device)(Paragraph 31,36-37; and sending the readable identifier to a administrator device associated with an administrator of the remote client device (i.e. user identifier for the user or operator of the thin client device) (Paragraph 31, 36-37)
With respect to claim 7, Haight, Tung and Wipf teaches the method of claim 1, but Haight further teaches wherein the device component is an application, and determining the configuration setting corresponding to the device component comprises: identifying the configuration setting in metadata (i.e. reason codes) associated with an installation package associated with the application (i.e. reason codes are customized for particular installation of POS server) (Paragraph 29, 38)
With respect to claim 8, Haight, Tung and Wipf teaches the method of claim 1, but Haight further teaches wherein determining the configuration setting corresponding to the device component comprises: identifying that the configuration setting is associated with other remote client devices including the device component (Paragraph 29)

With respect to claim 10, Haight, Tung and Wipf teaches the method of claim 1, but Haight further teaches wherein the configuration setting includes at least one of authorized content, authorized applications, application settings (i.e. settings for sue with point of sale application), authorized peripheral devices (i.e. authorized devices to register), permitted device operations, usage restrictions, brightness settings, contrast settings, screen resolution, speaker activation, volume control, reboot information, shutdown information, user-defined settings, or network configuration (Paragraph 30, 37, 41, 45)
With respect to claim 11, Haight teaches a client device comprising: 
a touch-sensitive display (Paragraph 3-4); 
a memory including a client device identifier (i.e. device identifier)(Paragraph 49); and 
one or more processors and/or circuits coupled to the touch-sensitive display and the memory and configured to: 
send, to a remote configuration service, a configuration information request including the client device identifier (i.e. request to add or request to change profile device for device is received for the registered including the device identifier, sales terminal ID) (Paragraph 36-37, 49-51);
receive, from the remote configuration service, configuration information including mapping of a configuration setting to a dynamic configuration value (i.e. register ID), the configuration setting corresponding to a client device component  (i.e. register IDs wherein related device and register IDs are made available to the POS interface server through storage into device profile such storage into mappings portion of device profiles) (Paragraph 39-40, 47-48)
determine a configuration value (i.e. parameters) for the configuration setting (i.e. settings portion) based upon the dynamic configuration value (i.e. register ID) (Paragraph 37-38, 48-49); and

Although Haight teaches dynamic configuration value (i.e. register IDs), Tung explicitly shows dynamic configuration value (i.e. specific time range which is dynamic value ) receive, from the remote configuration service, configuration information including mapping of a configuration setting (i.e. configuration setting) to a dynamic configuration value (i.e. specific time range which is dynamic value), the configuration setting corresponding to a client device component (i.e. menu configuration information may specify that only POS items of the POS data that are within specific time range to be included)(Paragraph 44); determine a configuration value (i.e. food/beverage item/menu items/data items) for the configuration setting (i.e. configuration settings) based upon the dynamic configuration value (i.e. specific time range which is dynamic value) (Paragraph 44-45) set, without user input (Paragraph 34, 43-44) a local instance of the configuration setting to the configuration value (i.e. showing/implementing the ordering menu based on configuration setting and menu item/food beverage items during specific time range)(Paragraph 44—46, 54-57.  Examiner would like to point out that the intelligent POS menu generation interprets/processes POS data from POS data collection abased on menu generation policy (i.e. configuration settings from the menu configuration database) and creates an ordering menu.  This is setting local instance of the configuration setting (i.e. configuration setting) to the first configuration value (i.e. menu item/food during a specific time range).  There is no user input) It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to implement Tung’s teaching in Haight’s teaching to come up with having dynamic configuration value mapped to the configuration setting.  The motivation for doing so would be to use data from specified time range, therefore, during a specific time of the day or year, a particular item can be included in the menu.

Wipf teaches send to a remote configuration service at a management server (i.e. build system), a configuration information request including the client device identifier (i.e. build system receiving request including POS identifier associated with the POS) (column 7 lines 62-67)(column 9 lines 24-29); receive from an administrator device, a readable identifier response to sending the configuration information request (i.e. receiving POS identifier) (column 7 lines 62-67)(column 9 lines 24-29); determine  based on the readable identifier configuration information, the configuration setting corresponding to a client device component  (i.e. administrator sending POS device identifier, and based on the POS identifier, the build environment obtains a build image and applies the build image to the POS device.  The POS device boots from the build image and the build system can provide a user interface for administrators to control and monitor the build process which is scheduled deployment of software packages to the device(column 6 lines 30-33); determine responsive to an event at the client device (i.e. based on name of the POS device, based on type of POS device, and based on user selection of a particular software packages) a configuration value for configuration setting based upon the dynamic configuration value (column 10 lines 38-55); and set, without user input a local instance (i.e. scheduled interval) of the configuration setting to the configuration value (column 10 lines 38-55).     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wipf’s teaching in Haight and Tung’s teaching to come up with having configuration information is configured to be provided to the remote device by the administrator device and setting without user input a local instance of the configuration setting.  The motivation for doing so would be to remotely deploy and update the POS device with software packages on scheduled intervals.
With respect to claim 13, Haight, Tung and Wipf teaches the client device of claim 11, but Haight further teaches wherein the configuration setting includes at least one of authorized content, authorized 
With respect to claim 14, Haight, Tung and Wipf teaches the client device of claim 11, but Haight further teaches wherein the dynamic configuration value includes a script executable by an operating system or application of the client device (i.e. Javascript executing on web browser on a computer) (Paragraph 60, 47-48)
With respect to claim 15, Haight, Tung and Wipf teaches the client device of claim 14, but Haight further teaches wherein to determine the configuration value, the one or more processors and/or circuits are further configured to: execute the script within a secure container environment (i.e. JAVA virtual machine) to determine a script return value (Paragraph 29, 31, 47-48, 60); and determine the configuration value based upon the script return value (i.e. store identifier and register identifier are paired within JAVA bean mapped to the corresponding device identifier using the JAVA map interface and they are coded into device profiles)(Paragraph 47-48).
With respect to claim 16, Haight, Tung and Wipf teaches the client device of claim 11, but Tung further teaches wherein the one or more processors and/or circuits are further configured to: receive a configuration variable assignment including a variable identifier (i.e. which food or drink item which essentially is POS items) and a variable value (i.e. specific time range), wherein the dynamic configuration value includes the variable value (i.e. specific time range) (Paragraph 44, 48, 56-58).
With respect to claim 17, Haight, Tung and Wipf teaches the client device of claim 16, but Tung further teaches wherein the configuration setting is a uniform resource locator(i.e. menu server), and the one or more processors and/or circuits are further configured to receive content from a content server corresponding to the dynamic configuration value (Paragraph 24, 40, 45, 63).
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight et al. U.S. Patent Publication # 2015/0074765 (hereinafter Haight) in view of Tung et al. U.S. Patent Publication # 2016/0180311 (hereinafter Tung) further in view of Wipf et al. U.S. Patent # 10,922,414 (hereinafter Wipf) further in view of Matsuno et al. U.S. Patent Publication # 2017/0075840 (hereinafter Matsuno)
With respect to claim 12, Haight, Tung and Wipf teaches the client device of claim 11, but Haight further teaches wherein the client device component includes at least one of an operating system, an application, or a peripheral device  (i.e. thin client which can be implemented in a mobile device) (Paragraph 30-31) but does not explicitly teach the event at the client device comprises a device peripheral connected to the client device or disconnected from the client device.
Matsuno teaches the event at the client device comprises a device peripheral connected to the client device or disconnected from the client device (Paragraph 58,59, 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement Matsuno’s reference in Haight, Tung and Wipf’s teaching to come up with having event at client device being disconnecting from the client device.  The motivation for doing so would be to switch the connection destination to new peripheral device that requests the connection on the basis of the informing information sent based on disconnection.
Claims 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight et al. U.S. Patent Publication # 2015/0074765 (hereinafter Haight) in view of Tung et al. U.S. Patent Publication # 2016/0180311 (hereinafter Tung) further in view of Matsuno et al. U.S. Patent Publication # 2017/0075840 (hereinafter Matsuno)
With respect to claim 18, Haight teaches a method for configuring a device comprising: 
receiving configuration information (i.e. profile) including a mapping of a configuration setting (i.e. configuration setting) to a dynamic configuration value (i.e. register ID), the configuration setting corresponding to a device component of a client device (i.e. register IDs wherein related device and 
determining a first configuration value (i.e. parameters) for the configuration setting (i.e. settings portion) based upon the dynamic configuration value (i.e. register ID) (Paragraph 37-38, 48-49)
setting a local instance of the configuration setting to the first configuration value  (i.e. device profile map certain settings to particular users and to particular devices)(Paragraph 38-39); monitoring the device component via a management application of the client device (i.e. administrator tracking the status using graphic user interface and POS interface server) (Paragraph 35, 38, 50)
 determining, by the management application, a change to a status of the device component of the client device (i.e. periodic status signal to a POS interface server from the POS device)(Paragraph 50-51)
determining a second configuration value (i.e. deregistering/removing/deleting) for the configuration setting based upon the change to the status of the device component (i.e. absence of a device’s status signal for certain number of signal period)(Paragraph 51-52); and
 updating the local instance of the configuration setting to the second configuration value (i.e. updating the profile and POS interface server based upon deleting/deleting device for which the application profile is removed or deleted, a device can be temporarily denied access to POS server application)(Paragraph 49, 51-52)
Although Haight teaches dynamic configuration value (i.e. register IDs), Tung explicitly shows dynamic configuration value (i.e. specific time range which is dynamic value ) receiving configuration information (i.e. menu configuration information) including a mapping of a configuration setting (i.e. configuration setting) to a dynamic configuration value  (i.e. specific time range which is dynamic value), the configuration setting corresponding to a device component of a client device  (i.e. menu configuration information may specify that only POS items of the POS data that are within specific time range to be 
Haight and Tung does not explicitly teach a readable identifier responsive to sending the configuration information request and status of the device peripheral, wherein the change to the status comprises the device peripheral being disconnected from the client device.
Matsuno teaches send to a remote configuration service at a management server (i.e. server device), a configuration information request including the client device identifier (i.e. information notified to the server device containing terminal identifier of the self-terminal and type of the new peripheral device that requests the connection)(Paragraph 76); receive from an administrator device, a readable identifier response to sending the configuration information request (i.e. if detected that new POS terminal is connected, registers the terminal identifier of the POS terminal)  (Paragraph 37-39, 40) ; 
With respect to claim 20, Haight, Tung and Matsuno teaches the method of claim 18, but Tung further teaches further comprising a personal area network (PAN) device (i.e. smart phone, mobile phone)(Paragraph 40), and wherein receiving the readable identifier comprises: establishing a PAN (i.e. Bluetooth) with the administrator device (i.e. menu server may transmit an ordering menu to the client device upon request from the client device) (Paragraph 40); receiving, from the administrator device, the readable identifier via the PAN (i.e. receiving ordering menu information/menu configuration information)  (Paragraph 40) .
With respect to claim 21, Haight, Tung and Matsuno teaches the method of claim 18, but Haight further teaches wherein monitoring the device component comprises: receiving status information associated with the device component from a remote device  (i.e. periodic status signal to a POS interface 
With respect to claim 22, Haight, Tung and Matsuno teaches the method of claim 18, but Haight further teaches wherein updating the local instance of the configuration setting comprises: enabling, limiting, or disabling a device interface of the client device based upon connectivity of the client device to a device peripheral; or enabling, limiting, or disabling an application installed on the client device based upon connectivity of the client device to a device peripheral (i.e. based on heartbeat signal or lost connection, triggering device removal request)(Paragraph 51-52)
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight et al. U.S. Patent Publication # 2015/0074765 (hereinafter Haight) in view of Tung et al. U.S. Patent Publication # 2016/0180311 (hereinafter Tung) further in view of Matsuno  further in view of Ziraknejad et al. U.S. Patent # 10,701,067 (hereinafter Zirak)
With respect to claim 19, Haight, Tung and Matsuno teaches the method of claim 18, but Haight further teaches further comprising a camera device (i.e. mobile device), and but does not explicitly teach wherein receiving the readable identifier comprises: capturing, from a mobile device, the readable identifier via the camera device; and identifying the configuration setting and the dynamic configuration value based on the readable identifier.
Zirak teaches receiving the configuration information comprises: capturing, from a mobile device, a readable identifier via the camera device; and identifying the configuration setting and the dynamic configuration value based on the readable identifier (column 15 lines 17-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zirak’s teaching in Haight, Tung and Matsuno’s teaching to come up with having capturing from a mobile device a readable identifier and identying configuration setting and dynamic value from the identifier.  The motivation for doing so would be so the user would not have to enter all the data and the user can .  
Response to Arguments
Applicant’s arguments with respect to amended claim limitations for claims 1, 11, 18 have been considered but are moot in view of new grounds of rejection.  
With respect to one particular argument mentioned by the Applicant, Applicant states Haight and Tung fails does not teach “set, without user input, a local instance of the configuration setting to the configuration value”.
Examiner respectfully disagrees with the applicant because in Paragraphs 34, 43-46, 54-57, Tung teaches setting, without user input (Paragraph 34, 43-44) a local instance of the configuration setting to the configuration value (i.e. showing/implementing the ordering menu based on configuration setting and menu item/food beverage items during specific time range)(Paragraph 44—46, 54-57.  Examiner would like to point out that the intelligent POS menu generation interprets/processes POS data from POS data collection abased on menu generation policy (i.e. configuration settings from the menu configuration database) and creates an ordering menu.  This is setting local instance of the configuration setting (i.e. configuration setting) to the first configuration value (i.e. menu item/food during a specific time range).  There is no user input) It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to implement Tung’s teaching in Haight’s teaching to come up with having dynamic configuration value mapped to the configuration setting.  The motivation for doing so would be to use data from specified time range, therefore, during a specific time of the day or year, a particular item can be included in the menu.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Ahmed et al. U.S. Patent Publication # 2014/0147122 which in Paragraph 4 teaches having mobile device displays a bar code in response to the light sensor, and the bar code includes configuration information for configuring the first device to communicate with the second device.  The first device communicates with the second device over personal area network.  	B). Veznedaroglu et al. U.S. Patent Publication # 2020/0334649 which in paragraph 54 teaches scanning of QR codes for login  and generating one or more displays prompting input/verification from the customer regarding a specified gratuity payment value.  
C).  Alvarez et al. U.S. Patent Publication # 2017/0091850
D).  Appadurai et al. U.S. Patent Publication # 2015/0033216 which in Paragraph 30 teaches each POS servers may enable administrator of the retail organization to view the purchases and payment performed at each POS terminals located at the corresponding retail store.
E).  Truong et al. U.S. Patent Publication # 2017/0178099 which teaches about PNP functionality is used to support the disconnecting and reconnecting of a peripheral POS device for example to allow the docking and undocking of the computer device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453